 1                             IN THE UNITED STATES DISTRICT COURT

 2                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 3
 4    UNITED STATES OF AMERICA,                   )   Case No. 1:18-po-00307-SAB
                                                  )
 5                      Plaintiff,                )
                                                  )
 6    vs.                                         )   SCHEDULING ORDER
                                                  )
 7    MICHAEL HOUK,                               )   Judge: Hon. Stanley A. Boone
                                                  )   Date: October 10, 2019
 8                     Defendant.                 )   Time: 10:30 a.m.
                                                  )
 9
10            Due to the Court’s unavailability on the date presently set for trial in the above-captioned
11   matter, the parties have conferred and agreed upon October 10, 2019 at 10:30 a.m. as a mutually
12   convenient date for trial. It is the request of the parties that this matter therefore be continued to
13   October 10, 2019 at 10:30 a.m. for a bench trial.
14                                                    ORDER
15            GOOD CAUSE APPEARING, the Court hereby orders that Defendant Michael Houk’s
16   bench trial now set for July 16, 2019, shall be rescheduled for October 10, 2019, at 10:30 a.m.
17   Defendant Michael Houk is ordered to appear at that date and time.
18
     IT IS SO ORDERED.
19
20   Dated:     July 1, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
